Citation Nr: 1030849	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  09-07 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a higher level of special monthly compensation 
pursuant to 38 U.S.C.A. § 1114(o).

2.  Entitlement to a higher level of monthly compensation for 
need of aid and attendance pursuant to 38 U.S.C.A. § 1114(r).


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C.M.R. Mandel, Law Clerk




INTRODUCTION

The Veteran served on active duty from June 1958 to April 1964.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  Jurisdiction of the claims file currently 
resides with the RO in Oakland, California.


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that the 
Veteran has paralysis of both lower extremities, together with 
loss of anal and bladder sphincter control due to his service-
connected disability.

2.  The medical and other evidence of record indicates that the 
Veteran requires assistance with grooming, dressing, attending to 
the wants of nature and protecting himself from the hazards and 
dangers of his daily environment due to his service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a higher rate of special monthly 
compensation at the § 1114(o) rate are met. 38 U.S.C.A. §§ 
1114(o), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.350(e)(2) (2009).

2.  The criteria for a higher rate of special monthly 
compensation based on need for aid and attendance at the § 
1114(r) rate are met.  38 U.S.C.A. § 1114(r), 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.159, 3.350(h), 3.352(a).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veteran's Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  In light of the favorable 
determination contained herein, however, further development with 
regard to VA's duties to notify and assist would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Pertinent Laws and Regulations

Generally, claims for special monthly compensation are governed 
by the provisions set forth at 38 U.S.C.A. § 1114(k) through (s), 
and 38 C.F.R. §§ 3.350 and 3.352.

Entitlement to benefits provided by 38 U.S.C.A. § 1114(o) is met 
when there is paraplegia of both lower extremities together with 
the loss of anal and bladder sphincter control.  See also 38 
C.F.R. § 3.350(e)(2).

Entitlement to benefits provided by 38 U.S.C.A. § 1114(r) is met 
when the Veteran is unable to dress or undress himself or to keep 
himself ordinarily clean and presentable, adjust any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid, feed himself 
because of loss of coordination of upper extremities or extreme 
weakness, attend to the wants of nature, or protect himself from 
the hazards or dangers incident to his daily environment.  
38 C.F.R. § 3.352(a).

Analysis

The Veteran is service-connected for Multiple Sclerosis with loss 
of use of both legs (rated as 100 percent), right upper extremity 
weakness (rated as 70 percent), bladder impairment (rated as 40 
percent), bowel impairment (rated as 30 percent), left upper 
extremity weakness (rated as 20 percent), and osteoporosis with 
L1 compression fracture (rated as 10 percent).  The combined 
evaluation is 100 percent, and special monthly compensation under 
38 U.S.C.A. § 1114(m) and 38 C.F.R. § 3.350(c) for the loss of 
use of one leg at a level or with complications preventing 
natural knee action with prosthesis in place and loss of use of 
the other leg at a level or with complications preventing natural 
knee action with prosthesis in place, and under 38 U.S.C.A. 
§ 1114(p) and 38 C.F.R. § 3.350(f)(3) at the rate between 
subsection (m) and subsection (n) for loss of use of both legs 
with additional disabilities, bladder impairment due to multiple 
sclerosis, bowel impairment due to multiple sclerosis, left upper 
extremity weakness, osteoporosis with L1 compression fracture, 
right upper extremity weakness due to multiple sclerosis 
independently ratable at 50 percent or more have been granted, 
both effective May 28, 1998.  The Veteran now seeks special 
monthly compensation under 38 U.S.C.A. § 1114(o), which provides 
for compensation at the (o) level for paralysis of both lower 
extremities together with loss of anal and bladder sphincter 
control, and 38 U.S.C.A. § 1114(r), which provides for 
compensation for the need of aid and attendance.

In this case the Board finds that the Veteran is entitled to 
compensation under 38 C.F.R. § 3.350(e)(2), because he has 
paralysis of both legs together with the loss of anal and bladder 
sphincter control.  The Veteran is also entitled to compensation 
for the need of aid and attendance because the Veteran requires 
assistance with grooming, dressing, attending to the wants of 
nature and protecting himself from the hazards and dangers of his 
daily environment.

The Veteran submitted a statement in support of his claim in July 
2008.  The Veteran indicated that he was experiencing inability 
to transfer on and off the toilet without assistance, and bladder 
and bowel incontinence.

The Veteran's October 2007 VA examination reported that the 
Veteran had experienced problems with constipation for years, due 
to the fact that he is immobile.  The examiner noted that the 
Veteran had to use stool softeners and will become incontinent 
once per week.  The Veteran indicated that he does not use 
diapers, but will have to change his clothes when this happens.  
The examiner also reported that the Veteran had had problems with 
bladder incontinence for the past 8 years.  The Veteran indicated 
that he is completely incontinent every other day, and uses 
approximately two pads per day.  The examiner noted that the 
Veteran had a previous diagnosis of sphincteric dysfunction.  
With respect to paralysis of the legs, the examiner reported that 
the Veteran has no feeling in his legs due to medication for leg 
spasms, and only minimal sensation without the medication.  The 
Veteran is unable to fully weight bear even in water, and he is 
unable to move his legs without assistance from his left hand.  
The examiner's final assessment was multiple sclerosis with 
incontinence of bowel, incontinence of bladder, osteoporosis with 
compression fracture and wheelchair bound status.

The Veteran submitted another statement in support of his claim 
in October 2007.  The Veteran indicated that because of his 
service-connected disabilities, he was unable to use his legs, 
his trunk muscles were weakened, he could not dress himself, he 
could not get in or out of bed, and he could not stand.  The 
Veteran wrote that without the daily assistance from his wife, he 
would be totally housebound.

The Veteran's VA outpatient treatment records cover the time 
period from January 2007 to March 2009, and reflect continuing 
complications with incontinence.  A record from March 2007 
reflects that the Veteran had difficulty voiding with less 
urinary urgency.  Beginning in May 2007 and continuing throughout 
the Veteran's treatment, the records reflect a diagnosis of 
neurogenic bladder.  Records from January 2008 reflect that the 
Veteran had neurogenic bladder, frequent incontinence, and he 
required catheterization.  An April 2008 records shows that the 
Veteran experienced voiding difficulties.  A November 2008 record 
reflects that the Veteran was experiencing urinary hesitancy and 
occasional incontinence.  The Veteran has been placed on 
medications to reduce incontinence.

Resolving all reasonable doubt in favor of the Veteran, the Board 
finds that the objective medical evidence of record demonstrates 
that the Veteran has paralysis of both lower extremities together 
with loss of anal and bladder sphincter control.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board 
notes that the 2007 examiner specifically diagnosed the Veteran 
with bladder and bowel incontinence.  The Board also notes that 
the Veteran's March 2009 VA treatment record reflects that the 
Veteran was continent, with neurogenic bladder, requiring a 
condom catheter, laxatives and Depends due to anal seepage; 
however, the requirement of loss of anal and bladder sphincter 
control is met even though incontinence has become overcome under 
a strict regimen of rehabilitation of bowel and bladder training 
and other auxiliary measures.  In this case, the evidence is at 
least in equipoise regarding whether the Veteran is incontinent, 
and the Board notes that it appears the Veteran's incontinence is 
only controlled using auxiliary measures.  Therefore, the Veteran 
is entitled to special monthly compensation under 38 C.F.R. 
§ 3.350(e)(2).

Having determined that the Veteran is entitled to compensation 
under subsection (o) of 38 U.S.C.A. § 1114, it is incumbent upon 
the Board to make a finding whether the Veteran is also entitled 
to additional compensation for the need of aid and attendance 
under 38 U.S.C.A. § 1114(r).  A Veteran who receives compensation 
under subsection (o), the maximum level of compensation under 
subsection (p), or the intermediate level of compensation between 
subsections (n) and (o) and at the rate authorized under 
subsection (k), and is in need of aid and attendance, will be 
entitled to special monthly compensation based on need of aid and 
attendance under 38 C.F.R. § 3.352.  See 38 U.S.C.A. § 1114(r); 
38 C.F.R. § 3.350(h).

The following factors are considered in determining the need for 
aid and attendance: the inability of the Veteran to dress or 
undress himself or to keep himself ordinarily clean and 
presentable; the frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; the inability 
of the Veteran to feed himself through loss of coordination of 
upper extremities or through extreme weakness; the inability to 
attend to the wants of nature; and, incapacity, physical or 
mental, which requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers incident to his 
daily environment.  38 C.F.R. § 3.352(a).

The Veteran's October 2007 VA examination indicates that while 
the Veteran is able to brush his teeth and comb his hair, he has 
difficulty washing himself.  Additionally, the examiner also 
noted that the Veteran is unable to dress himself.  Therefore, 
the Board finds that the Veteran is unable to dress and undress 
himself and to keep himself ordinarily clean.

The VA examination also indicated that the Veteran is not able to 
transfer on his own, and the Veteran's own statement from July 
2008 indicated that the Veteran is unable to transfer on and off 
the toilet without assistance.  Therefore, the Board finds that 
the Veteran is unable to attend to the wants of nature.

Finally, the October 2007 VA examination indicated that the 
Veteran's legs are without feeling and that he has to be 
especially careful not to bruise or hit them.  The Veteran 
reported that on one occasion, he was unable to feel that a dog 
was biting his legs, and the dog ended up drawing blood from the 
Veteran's feet.  The Board, therefore, finds that the Veteran 
requires assistance on a regular basis to protect him from the 
hazards or dangers incident to his daily environment.

The Board acknowledges that the record does not reflect a 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which cannot be done without aid, or an 
inability to feed himself through the loss of coordination of the 
upper extremities or through extreme weakness; however, the Board 
observes that it is not required that all the disabling 
conditions enumerated above be found to exist before a favorable 
rating may be made.  38 C.F.R. § 3.352(a).  Therefore, the Board 
finds that the Veteran is entitled to additional compensation 
under 38 C.F.R. § 3.352(a) for the need of aid and attendance.

The Veteran is not entitled to a higher compensation under 
38 C.F.R. § 3.352(b) for a higher level of aid and attendance.  
To qualify under 38 C.F.R. § 3.352(b), the Veteran must require 
personal health-care services provided on a daily basis by a 
person who is licensed to provide such services or who provides 
such services under the regular supervision of a licensed health-
care professional.  38 C.F.R. § 3.352(b)(2).  The need for a 
higher level of aid and attendance is to be strictly construed 
and should only be granted when the Veteran's need is clearly 
established and the amount of services required by the Veteran on 
a daily basis is substantial.  38 C.F.R. § 3.352(b)(5).  Such 
need must be determined by a VA physician or another physician 
carrying out the same duty.  38 U.S.C.A. § 1114(r)(2).  Since 
there is no indication in the record that the Veteran requires 
such specialized aid and attendance, and since it appears that 
the Veteran's wife is currently attending to the Veteran's need, 
the higher level of aid and attendance is not warranted.  See 
38 C.F.R. § 3.352(c) (attendance performed by a family member 
will not prevent the granting of the additional allowance).

Having found that the Veteran has paralysis in both of his legs, 
accompanied by loss of anal and bladder sphincter control, and 
that the Veteran requires assistance with grooming, dressing, 
attending to the wants of nature and protecting himself from the 
hazards and dangers of his daily environment, the Board finds 
that the Veteran is entitled to special monthly compensation 
under 38 U.S.C.A. §§ 1114(o), 1114(r), 38 C.F.R. §§ 3.350(e)(2), 
(h)(1) and 3.352(a).


ORDER

Entitlement to a higher level of special monthly compensation 
pursuant to 38 U.S.C.A. § 1114(o) and 38 C.F.R. §§ 3.350(e)(2) is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.

Entitlement to a higher level of monthly compensation based on 
need for aid and attendance pursuant to 38 U.S.C.A. § 1114(r) and 
38 C.F.R. §§ 3.350(h) and 3.352(a) is granted, subject to the law 
and regulations applicable to the payment of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


